DETAILED CORRESPONDENCE
This Office Action is responsive to the amendment filed on 6/23/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
   

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohara et al, WO2012/043708.
Kohara, US2013/0244367, has been utilized as an equivalent English translation of WO2012/043708.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-3).
Regarding the amendment to claims 1, 2: Kohara teaches that an antioxidant can be added to the composition in an amount in the range of 0.01 to 1 part by weight (¶0121-0122, 0153); overlapping the claimed range. Said antioxidant may be a phenol-based antioxidant (¶0149, 0151).
The prior art does not particularly point to the production of a composition comprising the claimed amount of antioxidant.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).
The prior art range overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition comprising the claimed amount of antioxidant in view of the teachings of Kohara.

Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention yields unexpected results, citing the declaration of Yosuke Harauchi submitted 6/23/2021 in addition to the previously submitted data.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium) (MPEP § 716.02(d)). 
Applicant argues that the cited invention yields unexpected results; however, the allegedly unexpected results are not commensurate in scope with the invention as defined in the claims.
The examples cited by applicant disclosed processes wherein antioxidant is added to the block copolymer in an amount of either 0.1 parts or 0.2 parts per 100 parts block copolymer. In contrast, the claimed invention states that the antioxidant may be present in an amount in the range of 0.05 to 0.5 parts per 100 parts lock copolymer. Note that the 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). (MPEP § 716.02(d)). With regards to the claimed lower limit of 0.05, note that this value lies approximately halfway between the amount of antioxidant used in the comparative example (0.01 part) and the amount used in the inventive examples (0.1 part). Because the differences between the claimed value and values used in the examples is so large, the cited examples do not demonstrate the criticality of the claimed lower limit. With regards to the claimed upper limit of 0.5 parts, the difference between the amount of antioxidant in the inventive example (0.2 parts) and the claimed limit is 3 times greater than the difference between the amount of antioxidant in the comparative example (0.6 parts) and the claimed limit. The difference between the amount of antioxidant used in the examples and the claimed upper limit is sufficiently large that a comparison of an inventive example containing 0.2 parts antioxidant does not demonstrate the criticality of the claimed upper limit of 0.5 parts.

Furthermore, the cited evidence is not commensurate in scope with the broad range of compounds that fall within the scope of the instant claims.
"It is well settled that unexpected results must be established by factual evidence”; see In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 716.01(c)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof; see In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims).
See also In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition."); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) (MPEP § 716.02(d))
The claimed invention only generically recites the use of a phenol-based antioxidant. As discussed in the previous Action, however, all of the examples cited by applicant disclose compositions comprising Songnox 1010, which is pentaerythrityl-tetrakis[3,5-di-t-butyl-4-hydroxyphenyl)propionate]. Applicant has not provided any examples and/or data that demonstrates that the allegedly unexpected results can be obtained using any antioxidant other than Songnox 1010. As such, there is no factual evidence in the record that would allow an ordinary artisan to determine a trend that could reasonably extend the probative value of the cited data to determine whether the allegedly unexpected results could be obtained using any phenol compound with antioxidant properties, as alleged by applicant. Applicant’s cited examples therefore are not commensurate in scope with the invention as recited in the instant claims. The rejection is therefore maintained.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765     

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765